DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-9, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, and 15 contain the trademark/trade name ASTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.

Claims 2-4, 7-9, 12-14, and 16-20 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2017/0067285 A1 – Lambridis et al., hereinafter Lambridis in view of PG Pub. US 2019/0323282 A1 - Sowinski.

Regarding claim 1:
Lambridis teaches a windlock (Figs 9A-C), comprising: 
a body (Fig 9B, 122), wherein the body includes holes (Fig 9B, 124) to receive a fastener to be coupled to a slat of a roll-up door; 
a windlock lip (Fig 9B, 128) formed from a portion of the body that is bent from the body.
Lambridis does not teach a gusset coupled to the body and the windlock lip to provide mechanical strength to the windlock lip, wherein the body, the windlock lip, and the gusset are formed from a single piece of 10 gauge American society for testing materials (ASTM) steel.
However, Sowinski teaches a strut (Fig 5a, 10) wherein the body and the gusset (Fig 5a, 112) are formed from a single piece of 20 gauge steel. (Paragraph [0042] … Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.; Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of primary reference Lambridis with the gusset of secondary reference Sowinski, and to form the modified windlock from a single piece of steel. One of ordinary skill in the art would have been motivated to make this modification in order to increase the bending resistance of the windlock lip while allowing for economical mass production.
	However, Lambridis teaches the use of ¼” steel to meet ASTM standards (See figs 9B and 10B, and paragraphs [0017]; ASTM E 1886-05, [0018]; ASTM E 1996-12, [0022]; ASTM E 330-02, and [0037]; Also, the door assembly components are provided more room to expand and move which allows this assembly to absorb as well as resist greater forces, impacts and loads imposed upon it. Suitable materials are steel and stainless steel.). Furthermore, as noted above, Sowinski teaches the use of 20 gauge steel (Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ASTM rated 10 gauge steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [0038] and [0068], applicant has not disclosed any criticality for the claimed limitations.
	

Regarding claim 2:
The combination of Lambridis and Sowinski teaches all limitations of claim 1.
Furthermore, Lambridis teaches the windlock lip (Fig 9B, 128) is bent at approximately 90 degrees (See annotated Fig 9B) relative to the body (Fig 9B, 122).

    PNG
    media_image1.png
    274
    575
    media_image1.png
    Greyscale


Regarding claim 3:
The combination of Lambridis and Sowinski teaches all limitations of claim 1.
The modified windlock of Lambridis is relied on to teach the body and the windlock lip.
Sowinski further teaches a surface of the gusset is formed at approximately 45 degrees relative to the surfaces it is applied to (Sowinski teaches a gusset with a continuous curve. Sowinski must therefore teach a surface at approximately 45 degrees. See annotated Fig 9).

    PNG
    media_image2.png
    473
    546
    media_image2.png
    Greyscale


Regarding claim 4:
The combination of Lambridis and Sowinski teaches all limitations of claim 1.
The modified windlock of Lambridis is relied on to teach the windlock lip and the body.
Furthermore, Sowinski teaches the gusset is formed from a portion (Fig 5a; Paragraph [0042] …Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.)

Claims 1-4, 6-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6,068,040 – Magro et al., hereinafter Magro in view of Sowinski and Lambridis.

Regarding claim 1:
Magro teaches a windlock, comprising: 
a body (Fig 3C, 60a), wherein the body includes holes (Fig 3D, 68) to receive a fastener (Column 6, lines 48-49; the alignment of the holes 68 in the support portions for the rivets or other fasteners) to be coupled to a slat of a roll-up door; 
a windlock lip (Fig 3C, 60b) formed from a portion of the body that is bent from the body.
Magro does not teach a gusset coupled to the body and the windlock lip to provide mechanical strength to the windlock lip, wherein the body, the windlock lip, and the gusset are formed from a single piece of 10 gauge American society for testing materials (ASTM) steel.
However, Sowinski teaches a strut (Fig 5a, 10) wherein the body and the gusset (Fig 5a, 112) are formed from a single piece of 20 gauge steel. (Paragraph [0042] … Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.; Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Magro with the gusset of Sowinski, and to form the modified windlock from a single piece of steel. One of ordinary skill in the art would have been motivated to make this modification in order to increase the bending resistance of the windlock lip.
However, Lambridis teaches the use of ¼” steel to meet ASTM standards (See figs 9B and 10B, and paragraphs [0017]; ASTM E 1886-05, [0018]; ASTM E 1996-12, [0022]; ASTM E 330-02, and [0037]; Also, the door assembly components are provided more room to expand and move which allows this assembly to absorb as well as resist greater forces, impacts and loads imposed upon it. Suitable materials are steel and stainless steel.). Furthermore, as noted above, Sowinski teaches the use of 20 gauge steel (Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ASTM rated 10 gauge steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [0038] and [0068], applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 2:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 1.
Furthermore, Magro teaches the windlock lip is bent at approximately 90 degrees relative to the body (See annotated fig 3C).

    PNG
    media_image3.png
    442
    938
    media_image3.png
    Greyscale


Regarding claim 3:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 1.
Furthermore, Sowinski teaches a surface of the gusset is formed at approximately 45 degrees relative to the body and the windlock lip.

    PNG
    media_image2.png
    473
    546
    media_image2.png
    Greyscale


Regarding claim 4:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 1.
The modified windlock of Magro is relied on to teach the windlock lip and the body.
Furthermore, Sowinski teaches the gusset is formed from a portion (Fig 5a; Paragraph [0042] …Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.)

Regarding claim 6:
Magro teaches a windlock (Fig 3), comprising: 
a body (Fig 3C, 60a), wherein the body includes holes (Fig 3D, 68) to receive a fastener to be coupled to a slat of a roll-up door; 
a windlock lip (Fig 3C, 60b) formed from a portion of the body (Fig 3C, 60a) that is bent from the body; 
a first lip (Fig 3B, 58d) formed along a first side of the body to secure a first connection (Column 6, lines 50 – 55) between a first pair of adjacent slats of the roll-up door; and 
a second lip (Fig 3B, 58d) formed along a second side of the body to secure a second connection (Column 6, lines 50 – 55) between a second pair of adjacent slats of the roll-up door.

    PNG
    media_image4.png
    297
    584
    media_image4.png
    Greyscale

Magro does not teach a gusset coupled to the body and the windlock lip to provide mechanical strength to the windlock lip; 
wherein the body, the windlock lip, the gusset, the first lip, and the second lip are formed from a single piece of 10 gauge American society for testing materials (ASTM) steel.
However, Sowinski teaches a strut (Fig 5a, 10) wherein the body and the gusset (Fig 5a, 112) are formed from a single piece of 20 gauge steel. (Paragraph [0042] … Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.; Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Magro with the gusset of Sowinski, and to form the modified windlock from a single piece of steel. One of ordinary skill in the art would have been motivated to make this modification in order to increase the bending resistance of the windlock lip.
However, Lambridis teaches the use of ¼” steel to meet ASTM standards (See figs 9B and 10B, and paragraphs [0017]; ASTM E 1886-05, [0018]; ASTM E 1996-12, [0022]; ASTM E 330-02, and [0037]; Also, the door assembly components are provided more room to expand and move which allows this assembly to absorb as well as resist greater forces, impacts and loads imposed upon it. Suitable materials are steel and stainless steel.). Furthermore, Sowinski teaches the use of 20 gauge steel (Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ASTM rated 10 gauge steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [0038] and [0068], applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 7:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 6.
Furthermore, Magro teaches the windlock lip (Fig 3C, 60b) is bent at approximately 90 degrees relative to the body (Fig 3C, 60a).

    PNG
    media_image3.png
    442
    938
    media_image3.png
    Greyscale


Regarding claim 8:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 6.
The modified windlock of Magro is relied on to teach the body and the windlock lip.
Sowinski further teaches a surface of the gusset is formed at approximately 45 degrees relative to the surfaces to which it is applied (Sowinski teaches a gusset with a continuous curve. Sowinski must therefore teach a surface at approximately 45 degrees. See annotated Fig 9).

    PNG
    media_image2.png
    473
    546
    media_image2.png
    Greyscale

Regarding claim 9:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 6.
The modified windlock of Magro is relied on to teach the windlock lip and the body.
Furthermore, Sowinski teaches the gusset is formed from a portion (Fig 5a; Paragraph [0042] …Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.)

Regarding claim 12:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 6.
Furthermore, Magro teaches the first lip (Fig 3, 58d) and the second lip (Fig 3, 58d) lie on a common plane (See Fig 3).

Regarding claim 13:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 12.
Furthermore, Magro teaches the common plane of the first lip and the second lip is perpendicular to a surface of the body (See annotated Fig 3C).

    PNG
    media_image5.png
    442
    938
    media_image5.png
    Greyscale


Regarding claim 14:
The combination of Magro, Sowinski, and Lambridis teaches all limitations of claim 6.
Furthermore, Magro teaches the first side and the first lip form a first "L" shape and the second side and the second lip form a second "L" shape (See annotated Fig 3D).

    PNG
    media_image6.png
    646
    1040
    media_image6.png
    Greyscale


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambridis in view of Magro and Sowinski.

Regarding claim 15:
Lambridis teaches a roll-up door (Fig 1), comprising: 
a first slat (Fig 4, 20), comprising: 
a first rounded end; 
a second rounded end, wherein the second rounded end has a smaller circumference than the first rounded end (See annotated Fig 4); and 

    PNG
    media_image7.png
    493
    792
    media_image7.png
    Greyscale

a pair of openings (See annotated Fig 7)

    PNG
    media_image8.png
    603
    800
    media_image8.png
    Greyscale

a second slat having a second rounded end inserted into the first rounded end of the first slat (See annotated Fig 4 above); 
a third slat having a first rounded end, wherein the second rounded end of the first slat is inserted into the first rounded end of the third slat (See annotated Fig 4 above); 
a windlock endlock (Fig 7, 24) coupled to the first slat, wherein the windlock endlock comprises: 
a body (Fig 10A, 222), wherein the body includes holes (Fig 10A, 224), wherein the windlock endlock is coupled to the first slat via fasteners (Paragraph [0048], The holes 224 are configured to accept a bolt, rivet, screw, or the like to attach the endlock 24 to the slat 20.) fed through the holes and the pair of openings of the first slat; 
a first lip (See annotated Fig 10C) to secure the second rounded end of the second slat into the first rounded end of the first slat (Fig 8); 
a second lip (See annotated Fig 10C) to secure the second rounded end of the first slat into the first rounded end of the third slat (Fig 8);

    PNG
    media_image9.png
    304
    736
    media_image9.png
    Greyscale

and 
a guide (Fig 1, 50) to support the first slat, the second slat, and the third slat, wherein the first windlock lip is inserted into the guide.
Lambridis does not teach: 
a first windlock lip formed from a portion of the body that is bent from the body; 
a first gusset coupled to the body and the first windlock lip to provide mechanical strength to the first windlock lip; 
wherein the body, the first windlock lip, the first gusset, the first lip, and the second lip are formed from a single piece of 10 gauge American society for testing materials (ASTM) steel;
However, Magro teaches:
a windlock endlock (Fig 3) coupled to the first slat, wherein the windlock endlock comprises: 
a body (Fig 3C, 60a), wherein the body includes holes (Fig 3D, 68), wherein the windlock endlock is coupled to the first slat via fasteners fed through the holes and the pair of openings of the first slat; 
a first windlock lip (Fig 3C, 60b) formed from a portion of the body (Fig 3C, 60a) that is bent from the body; 
a first lip (Fig 3B, 58d) (Column 6, lines 50 – 55); 
a second lip (Fig 3B, 58d) (Column 6, lines 50 – 55);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roll-up door of Lambridis with the windlock endlock of Magro. One of ordinary skill in the art would have been motivated to make this modification in order to minimize undesired dislodgment of the edge retainers from such guide channels (Magro, Column 3, lines 16-17).
	Also, Sowinski teaches:
However, Sowinski teaches a strut (Fig 5a, 10) wherein the body and the gusset (Fig 5a, 112) are formed from a single piece of 20 gauge steel. (Paragraph [0042] … Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.; Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the windlock of the combination of Lambridis and Magro with the gusset of Sowinski, and to form the modified windlock from a single piece of steel. One of ordinary skill in the art would have been motivated to make this modification in order to increase the bending resistance of the windlock lip while providing for economical mass production.
Furthermore, Lambridis teaches the use of ¼” steel to meet ASTM standards (See figs 9B and 10B, and paragraphs [0017]; ASTM E 1886-05, [0018]; ASTM E 1996-12, [0022]; ASTM E 330-02, and [0037]; Also, the door assembly components are provided more room to expand and move which allows this assembly to absorb as well as resist greater forces, impacts and loads imposed upon it. Suitable materials are steel and stainless steel.). Furthermore, Sowinski teaches the use of 20 gauge steel (Paragraph [0036]; According to a preferred embodiment, the sheet is Commercial Steel type B with a thickness of 0.034″ (20 gauge)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ASTM rated 10 gauge steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [0038] and [0068], applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 16:
The combination of Lambridis, Magro and Sowinski teaches all limitations of claim 15.
Lambridis further teaches: 
a windlock (Fig 7, 22) coupled to slats adjacent to slats coupled (Fig 7) by the windlock endlock (Fig 7, 24).

Regarding claim 17:
The combination of Lambridis, Magro and Sowinski teaches all limitations of claim 16.
Furthermore, Lambridis teaches the windlock, comprising: 
a body (Fig 9B, 122), wherein the body includes holes (Fig 9B, 124); 
a second windlock lip (Fig 9B, 128) formed from a portion of the body of the windlock that is bent from the body of the windlock.
Lambridis does not teach a gusset coupled to the body of the windlock and the second windlock lip to provide mechanical strength to the second windlock lip.
However, Sowinski teaches a gusset (Fig 5a, 112) coupled to the body of the windlock and the second windlock lip to provide mechanical strength to the second windlock lip.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of primary reference Lambridis285 with the gusset of secondary reference Sowinski. One of ordinary skill in the art would have been motivated to make this modification in order to increase the bending resistance of the windlock lip.
	
Regarding claim 18:
The combination of Lambridis, Magro and Sowinski teaches all limitations of claim 15.
Furthermore, Lambridis teaches the first windlock lip (Fig 9B, 128) is bent at approximately 90 degrees (See annotated Fig 9B) relative to the body (Fig 9B, 122).

    PNG
    media_image1.png
    274
    575
    media_image1.png
    Greyscale

Regarding claim 19:
The combination of Lambridis, Magro and Sowinski teaches all limitations of claim 15.
Sowinski further teaches a surface of the gusset is formed at approximately 45 degrees relative to the body and the first windlock lip (Sowinski teaches a gusset with a continuous curve. Sowinski must therefore teach a surface at approximately 45 degrees. See annotated Fig 9).

    PNG
    media_image2.png
    473
    546
    media_image2.png
    Greyscale


Regarding claim 20:
The combination of Lambridis, Magro and Sowinski teaches all limitations of claim 15.
The modified windlock of Lambridis is being relied on to teach the first windlock lip and the body.
Furthermore, Sowinski teaches the gusset is formed from a portion (Fig 5a; Paragraph [0042] …Rib 112 may be formed by stamping the sheet of material forming strut 10 to create a convex region as shown in the figure.)

Response to Arguments
Applicant’s arguments reciting ASTM steel with respect to claim(s) 1, 6, and 15 have been considered but are moot in light of the new ground of rejection.
As noted above, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Applicant’s arguments with regard to motivation to form a gusset in the windlocks of Lambridis and Magro have been considered, but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, gussets are old and well known in the art, and are commonly used to increase the strength and rigidity of structures and mechanical parts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add gussets to any part that they wished to increase the strength or rigidity of.
In response to applicant’s argument that the Sowinski reference teaches a gusset as a separate component, Examiner notes that the preferred embodiment of Sowinski teaches a gusset (called a rib 112 in 5a) integrally formed with the strut 10.

In response to applicant's argument that the thickness of the material of Lambridis is too thick to form a gusset, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, gussets may be formed by methods other than stamping (stamping being the method used in the instant application as well as in the Sowinski reference as noted above), such as welding and bolting, to provide non-limiting examples. Gussets are routinely used to increase the strength of parts while minimizing excess weight, and have been extensively used in mechanical applications such as bridge girders, aircraft, wristwatches, and roll-up doors. It is well within the skill of one of ordinary skill in the art to add a gusset to a part to increase its strength.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                       
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634